VaN FossaN,
concurring in the result only: While I concur in the result of the foregoing opinion, I must record my dissent from the action of the Board in considering and ruling on a question of constitutionality. Entertaining, as I do, the view that the Board, an independent agency in the executive branch of the Government, should assume all acts of Congress to be constitutional until the courts have spoken, I do not believe it within our sphere of authority' to consider a question of constitutionality, regardless of the outcome of such consideration.